Case 0:18-cv-62703-WPD Document 99 Entered on FLSD Docket 12/23/2019 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                  CASE NO. 18-62703-CIV-DIMITROULEAS/SNOW

  KALLBERG INDUSTRIES, LLC,

        Plaintiff/Counter-Defendant,

  v.

  AUTOMOTIVE EXPERTS, INC.,
  and MICHAEL KUNKEL,

        Defendants/Counter-Plaintiffs.
  ____________________________________/

                     FINAL JUDGMENT OF GARNISHMENT

               THIS CAUSE is before the Court on the Judgment Creditors’ Motion for

  Final Judgment of Garnishment as to Kallberg Industries, LLC (Florida) (ECF No. 92).

  No response to the Motion was filed.

               The Court has reviewed the Motion and finds good cause for granting the

  requested relief. On September 4, 2019, Final Judgment was entered in favor of the

  Defendant Michael Kunkel in the total amount of $1,539,961. (ECF No. 47) On

  December 4, 2019, an Amended Final Judgment was issued, awarding $1,496.00 in per

  diem shortages to Defendant Kunkel, and awarding $287,700.00 in recruitment fees

  and $1,447,325.00 in damages for unjust enrichment to Defendant Automotive

  Experts, Inc., for a total award to Defendant Automotive Experts, Inc., of

  $1,735,025.00. (ECF No. 95) The combined total amount awarded to the Judgment

  Creditors is $1,736,521.00.

               The Judgment Creditors served a Writ of Garnishment on the Kallberg

  Industries, LLC, a Florida Limited Liability Company (Kallberg Florida) on October
Case 0:18-cv-62703-WPD Document 99 Entered on FLSD Docket 12/23/2019 Page 2 of 3



  8, 2019. According to the Garnishee, at the time it served its Answer to the Writ of

  Garnishment on October 30, 2019, it was not presently indebted to the Judgment

  Debtor Kallberg Industries, LLC,a Tennessee limited liability company. The Garnishee

  reported, however, that it “may in the future owe monies to the Judgment Debtor

  should The Louis Berger U.S., Inc. make payment of disputed amounts due Garnishee,”

  totaling $65,000 to $70,000. Answer (ECF No. 84).

               The Judgment Debtors provided notice to the Judgment Creditor of the

  Writ of Garnishment and the Garnishee’s Answer. (ECF No. 85) No objection to the

  Writ of Garnishment has been filed by the Judgment Debtor, and the time for

  objections has expired, pursuant to Fla. Stat. § 77.07. The statutory attorney fee of

  $100.00, pursuant to Fla. Stat. § 77.28, has been paid to Kallberg Florida’s counsel.

  Motion (ECF No. 92), at 2.

               Based on the above, it is

               ORDERED and ADJUDGED that the Judgment Creditors’ Motion for

  Final Judgment of Garnishment (ECF No. 92) is GRANTED. Final judgment is entered

  in favor of Judgment Creditors Automotive Experts, Inc., and Michael Kunkel, against

  Garnishee Kallberg Industries, LLC, a Florida Limited Liability Company, for any

  amounts it receives from The Louis Berger U.S., Inc., that would be paid by Kallberg

  Florida to Plaintiff/Counterdefendant Kallberg Industries, LLC. Upon receipt of any

  payments by The Louis Berger U.S., Inc., to Kallberg Industries, LLC, a Florida

  Limited   Liability   Company,     for   amounts    that   would   be   payable    to

  Plaintiff/Counterdefendant Kallberg Industries, LLC, Kallberg Industries, LLC, a

                                           2
Case 0:18-cv-62703-WPD Document 99 Entered on FLSD Docket 12/23/2019 Page 3 of 3



  Florida Limited Liability Company shall make payment of those amounts to the Trust

  Account of Lee & Amtzis, P.L., and mail such payment c/o Eric Lee, Lee & Amtzis,

  P.L., 5550 Glades Road, Suite 401, Boca Raton, Florida 33431. The Court reserves

  jurisdiction to enter such further orders as are necessary.

               DONE and ORDERED at Fort Lauderdale, Florida this 20th day of

  December, 2019.



  Copies to: Counsel of record




                                            3
